NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
JUNIPER NETWORKS, INC.,
Plain,tiff-Appellan.t,
V.
PETER M. SHIPLEY,
Defendant-Appellee.
2010-1327
Appea1 from the United StateS DiStrict Court for the
Northern District of Ca1ifornia in case no. 09-CV-0696,
Judge Saundra Brown Armstrong.
ON MOTION
ORDER
Upon consideration of Juniper NetW0rks, Inc.'s mo-
tion for an extension of ti1ne, until Septe1nber 22, 2010, to
file its reply brief,
IT IS ORDERED THAT2
The motion is granted No further extensions should
be anticipated

JUNIPER NETWORKS V. SHIPLEY
ms 2s1%zo1n
cci Jonathan S. Kagan, Esq.
Co1e M. Fauver, Esq.
s8
"~*°2s'§hYP
TH C|RCU|T
FOR THE COURT
2
/s/ J an Horba1y
Date J an H0rba1y
C1erk
|!ALS FOR
AUG 2*_6Zf]10
1ANHoRsALv
CLERK